 

 

Case 3:21-cv-00016-DHB-BKE Document 12 Filed 04/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION i071 APR 21 P 359

DEVONNE UDELL, ) Rit. ee al

Plaintiff, - 7

V. CV 321-016

VANCE LAUGHLIN;
LUTHER WILKELS; and )
EDWARD WILLIAMS, )

Defendants.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES AS MOOT Plaintiff's Request for A Temporary Restraining Order. (Doc. no.

3.) —_
SO ORDERED this day of April, 2021, at Augusta, Georgia.
Wr e ts. SA

UNITED STATES DISTRICT 4UDGE

 

 
